        Case 1:18-cv-00681-RJL Document 54-1 Filed 04/12/19 Page 1 of 4


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



AARON RICH
                             Plaintiff,

       v.                                                Civil Action No. 1:18-cv-00681-RJL

                                                         Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,
                             Defendants.



                PLAINTIFF’S MEMORANDUM IN SUPPORT OF
               MOTION FOR AN ORDER TO SHOW CAUSE WHY
      NON-PARTY ROD WHEELER SHOULD NOT BE HELD IN CONTEMPT
    FOR FAILING TO COMPLY WITH PROPERLY SERVED RULE 45 SUBPOENA

       Nearly ten months have passed since third-party Rod Wheeler was required to comply

with the Rule 45 subpoena that Plaintiff Aaron Rich properly served on June 8, 2018 (“Wheeler

Subpoena”).1 Mr. Wheeler has not: produced a single document; lodged any objections to the

subpoena; responded to multiple attempts to meet and confer; filed a motion to quash; or filed an

opposition to the Motion to Compel that Plaintiff filed on October 3, 2018.         See Dkt. 39

(“Wheeler Motion to Compel”). Mr. Rich respectfully requests the Court issue an Order to

Show Cause why Mr. Wheeler should not be held in contempt for failing to comply with a

properly served Rule 45 subpoena. FED. R. CIV. P. 45(g) (“The court for the district where

compliance is required – and also, after a motion is transferred, the issuing court – may hold in

contempt a person who, having been served, fails without adequate excuse to obey the subpoena


1
 Mr. Wheeler’s objections were due in June 2018, regardless of whether the 14-day period for
objecting under FED. R. CIV. P. 45(d)(1)(B) is calculated from June 1, 2018, when the subpoena
was issued, or June 8, 2018, when Mr. Wheeler was personally served with the subpoena.


                                               1
         Case 1:18-cv-00681-RJL Document 54-1 Filed 04/12/19 Page 2 of 4


or an order related to it.”). This Court should not permit Mr. Wheeler to continue to shirk his

legal responsibilities and should require him to explain his utter disregard and disrespect for the

discovery procedure established by the Federal Rules and this District.

       As explained in detail in the Wheeler Motion to Compel, Mr. Wheeler was properly and

personally served with the Wheeler Subpoena on the morning of June 8 at his home in Upper

Marlboro, Maryland. Wheeler Motion to Compel at 23. After spending months trying, without

success, to meet and confer with Mr. Wheeler to obtain his voluntary compliance, Mr. Rich filed

the Wheeler Motion to Compel on October 3, 2018, more than six months ago. See id. Mr.

Wheeler has waived any right to object to the Rule 45 subpoena because he neither filed an

opposition to the Wheeler Motion to Compel nor lodged any objections to the underlying

subpoena. See Wheeler Motion to Compel at 56; LCVR 7(b) (requiring party opposed to a

motion to file opposition “within 14 days of the date of service or at such other time as the Court

may direct” or else “the Court may treat the motion as conceded”). Mr. Wheeler has failed to

provide the Court any excuse, let alone an “adequate” one, that explains his failure to comply

with the Rule 45 subpoena. The circumstances more than warrant this Court entering an Order

to Show Cause for why Mr. Wheeler should not be held in contempt pursuant to Rule 45(g). See

Rule 45(g); Shvartser v. Lekser, 292 F. Supp. 3d 272, 274 (D.D.C. 2018) (placing third party on

“notice that failure to comply with this order ‘without adequate excuse’ may expose him to

sanctions, including a finding of contempt.” (citing Fed. R. Civ. P. 45(g)); see also United States

v. Stoltz, 525 F. Supp. 617, 620 (D.D.C. 1981) (“an order to show cause” “is appropriate for a

subpoena enforcement proceeding”).2



2
 The text of Rule 45(g) authorizes a contempt finding in the absence of a court order, but the
Plaintiff is requesting an Order to Show Cause out of recognition that this district has held that
an order compelling discovery should issue prior to Rule 45 sanctions. If the Court is disinclined

                                                2
         Case 1:18-cv-00681-RJL Document 54-1 Filed 04/12/19 Page 3 of 4


       As explained in the Wheeler Motion to Compel, Mr. Wheeler possesses materials

responsive to the subpoena. See Wheeler Motion to Compel at 25. In addition to admitting to

possessing relevant materials during an initial conversation with Mr. Rich’s counsel, see id. at 3,

Mr. Wheeler and his former attorney Jeanne Christensen publicly acknowledged in a CNN

interview to having in their possession “so much material” and “so many facts that we had to

choose from” in connection to filing Wheeler v. Twenty-First Century Fox, Inc. et al., No. 1:17-

cv-05807 (S.D.N.Y. Aug. 1, 2017), including text messages with Mr. Butowsky about his role in

pushing the publication of articles about the subject matter of this lawsuit.3 Mr. Wheeler also has

admitted publicly to communicating with Defendants Matt Couch and America First Media,

including on October 18, 2018, the day Mr. Wheeler’s opposition to the Motion to Compel

Wheeler was due:




to enter an Order to Show Cause, the Plaintiff respectfully renews his request for an order
compelling Mr. Wheeler’s compliance with the Rule 45 subpoena.
3
 Interview by Chris Cuomo with Rod Wheeler and Jeanne Christensen, CNN (Aug. 3, 2017),
available at https://www.cnn.com/videos/justice/2017/08/04/rod-wheeler-fox-news-seth-rich-
dnc-staffer-story-ed-butowsky-full-intv-ctn.cnn.


                                                3
        Case 1:18-cv-00681-RJL Document 54-1 Filed 04/12/19 Page 4 of 4


       Mr. Wheeler apparently has decided that he does not care to comply with the Wheeler

Subpoena, to meet and confer with Plaintiff, or even to respond to the Wheeler Motion to

Compel. Rule 45(g) provides the mechanism to hold Mr. Wheeler in contempt for failing to

comply with a properly served subpoena and Mr. Rich respectfully requests the Court issue an

Order to Show Cause for why it should not apply to Mr. Wheeler’s actions in this case.



DATED: April 12, 2019                       Respectfully submitted,

                                            /s/ Joshua P. Riley

                                            JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                            MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                            BOIES SCHILLER FLEXNER LLP
                                            1401 New York Ave NW
                                            Washington, DC 20005
                                            Tel: (202) 237-2727
                                            Fax: (202) 237-6131
                                            jriley@bsfllp.com
                                            mgovernski@bsfllp.com

                                            MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                            WILLKIE FARR & GALLAGHER LLP
                                            1875 K Street NW
                                            Washington, DC 20006
                                            Tel: (202) 303-1000
                                            Fax: (202) 303-2000
                                            mgottlieb@willkie.com

                                            Attorneys for Plaintiff Aaron Rich




                                               4
